IN THE SUPREME COURT OF THE STATE OF NEVADA


                      NAVNEET SHARDA, AN INDIVIDUAL;                       No. 82360
                      AND TRATA, INC., A NEVADA
                      CORPORATION,
                      Appellants,
                      vs.
                      STEVEN BARKET, AN INDIVIDUAL; G65                    FILE 1011
                      VENTURES, LLC, A NEVADA LIMITED
                      LIABILITY COMPANY; SHAFIK HIRJI,                     MAR 1 7 2022
                      AN INDIVIDUAL; SHAFIK BROWN, AN                            A. BROWN
                                                                                PRIME COURT
                      INDIVIDUAL; AND FURNITURE
                      BOUTIQUE, LLC, A NEVADA LIMITED
                      LIABILITY COMPANY,
                      Res • ondents.
                      NAVNEET SHARDA, AN INDIVIDUAL;                       No. 83131
                      AND TRATA, INC., A NEVADA
                      CORPORATION,
                      Appellants,
                      vs.
                      STEVEN BARKET, AN INDIVIDUAL; G65
                      VENTURES, LLC, A NEVADA LIMITED
                      LIABILITY COMPANY; SHAFIK HIRJI,
                      AN INDIVIDUAL; SHAFIK BROWN, AN
                      INDIVIDUAL; AND FURNITURE
                      BOUTIQUE, LLC, A NEVADA LIMITED
                      LIABILITY COMPANY,
                      Res ondents.

                                      ORDER OF REVERSAL AND REMAND
                                 These are consolidated appeals from a district court order
                      dismissing counterclaims in a contract action. Eighth Judicial District
                      Court, Clark County; Nadia Krall, Judge.'
                                 Respondent Steven Barket filed a complaint against
                      respondents Shafik Hirji, Shafik Brown, and Furniture Boutique, LLC (the


SUPREME COURT                'Pursuant to NRAP 34(f)(1), we have determined that oral argument
         Of
     NEVADA           is not warranted in this appeal.
EC)) 1947A    claY9
                                                                             72-0851Y
                        Furniture respondents) and appellant Navneet Sharda asserting claims
                        stemming from five separate loan agreements. On August 11, 2017, Sharda
                        and appellant Trata, Inc., filed an answer to Barket's complaint wherein
                        they asserted counterclaims against Barket stemming from a non-
                        disparagement agreement between Barket and Sharda. On July 29, 2020,
                        the Furniture respondents filed a motion to dismiss Barket's claims against
                        them due to want of prosecution under NRCP 41(e). On December 14, 2020,
                        the district court granted the Furniture respondents motion under NRCP
                        41(e) and also based on claim preclusion. The order additionally dismissed
                        appellants' counterclaims against Barket based on claim preclusion.2
                                    Appellants contend that claim preclusion is inapplicable
                        because their counterclaims against Barket stemmed from the non-
                        disparagement agreement, whereas the related litigation forming the basis
                        for the district court's claim preclusion analysis involved the loan
                        agreements. The Furniture respondents do not meaningfully respond to
                        this argument, which otherwise appears to have merit under this court's
                        framework for analyzing claim preclusion. See Five Star Capital Corp. v.
                        Ruby, 124 Nev. 1048, 1054, 194 P.3d 709, 713 (2008) (holding that claim
                        preclusion applies when "(1) the parties or their privies are the same, (2)



                              2A1though    the district court's order does not discuss appellants'
                        counterclaims, appellants represented in their docketing statement that the
                        practical effect of the district coures order was to dismiss their
                        counterclaims. Similarly, in their January 11, 2021, district court filing,
                        the Furniture respondents agreed that this was the order's practical effect.
                        And in their answering brief on appeal, the Furniture respondents clarified
                        that "the District Court did not dismiss Sharda Appellants' counterclaims
                        with prejudice pursuant to NRCP 41(e)(6) for want of prosecution."
                        Consequently, for purposes of resolving this matter, we treat the district
                        court's December 14, 2020, order as an appealable final judgment that
SUPREME CouFrr          dismissed appellants' counterclaims based solely on claim preclusion.
        oF
     NEVADA
                                                             2
(0) 1947A    <10§/114
the final judgment is valid, and (3) the subsequent action is based on the
same claims or any part of them that were or could have been brought in
the first case (emphasis added) (footnotes omitted)); Ozawa v. Vision
Airlines, Inc., 125 Nev. 556, 563, 216 P.3d 788, 793 (2009) (recognizing that
failure to respond to an argument can be treated as a confession that the
argument is meritorious).
             We therefore conclude that the district court erred in dismissing
appellants counterclaims based on claim preclusion. See Alcantara v. Wal-
Mart Stores, Inc., 130 Nev. 252, 256, 321 P.3d 912, 914 (2014) (reviewing de
novo a district court's application of claim preclusion). Accordingly, and
only insofar as the district court dismissed appellants' counterclaims
against Barket, we reverse the district court's December 14, 2020, order and
remand this matter for further proceedings.3
             It is so ORDE.ED.4



                         Parraguirre


      ,41,Zsbal-.1Q         J.                                         Sr. J.
Stiglich

      3The  parties' arguments on appeal appear to pertain primarily to
whether the district court properly dismissed Barket's claims against the
Furniture respondents. But because Barket did not appeal the district
court's order and appellants are not otherwise aggrieved by the dismissal of
Barket's claims, we lack jurisdiction to consider whether the district court
erred in dismissing Barket's claims. See Rust v. Clark Cty. Sch. Dist., 103
Nev. 686, 688, 747 P.2d 1380, 1382 (1987) (rIlhe proper and timely filing
of a notice of appeal is jurisdictional."); see also Valley Bank of Nev. v.
Ginsburg, 110 Nev. 440, 446, 874 P.2d 729, 734 (1994) (recognizing that a
party is aggrieved when a personal property right is adversely affected).

      4The  Honorable Mark Gibbons, Senior Justice, participated in the
decision of this matter under a general order of assignment.

                                       3
                cc:   Hon. Nadia Krall, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      Cory Reade Dows & Shafer
                      Law Office of Daniel Marks
                      Mushkin & Coppedge
                      Eighth District Court Clerk




SUPREME COURT
         OF

      NEVADA
                                                   4
(0) I 947A